Citation Nr: 0910389	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  02-03 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a chronic acquired 
psychiatric disorder to include situational 
anxiety/dysthymia.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an evaluation in excess of 10 percent for 
mechanical cervical pain prior to June 20, 2007, and to a 
rating in excess of 30 percent thereafter.

5.  Entitlement to an evaluation in excess of 30 percent for 
migraine headaches prior to March 28, 2008, and to a rating 
in excess of 50 percent thereafter.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 
1976, August 1979 to July 1983, and from May 1989 to July 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2001 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

A videoconference was held before the undersigned Veterans 
Law Judge in July 2003. 

The Veteran's claims were remanded by the Board for further 
development in February 2004 and June 2008. 

In a statement received in November 2001, the Veteran 
requested service connection for Meniere's disease.  This is 
referred to the RO for appropriate development.  

The issues of entitlement to service connection for PTSD and 
increased ratings for mechanical cervical pain are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 1992 rating action, the RO, 
inter alia, denied service connection for hearing loss and 
situational anxiety. 

2.  Since the September 1992 decision denying service 
connection for a hearing loss disability, the additional 
evidence, not previously considered, is essentially 
cumulative in nature and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a hearing loss disability.

3.  The currently diagnosed mood disorder due to chronic pain 
with depressive features cannot clearly be disassociated from 
the Veteran's service connected disabilities.   

4.  The migraine headaches are productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  Evidence received since a final September 1992 rating 
decision denial of service connection for a hearing loss 
disability is not new and material; therefore, the 
requirements to reopen the claim of service connection for a 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  The additional evidence received since the September 1992 
rating decision is new and material and the criteria to 
reopen the Veteran's claim of entitlement to service 
connection for a psychiatric disability have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2008).

3.  A mood disorder due to chronic pain/migraines with 
depressive features is proximately due to a service connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.310 (2008).  

4.  Prior to March 28, 2008, the criteria for the assignment 
of an evaluation of 50 percent for the service-connected 
migraine headaches had been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321(b) (1), Part 4, Diagnostic 
Code 8100 (2008).

5.  The criteria for the assignment of a rating in excess of 
50 percent for the service-connected migraine headaches have 
not been met for the period of this appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b) (1), Part 4, 
Diagnostic Code 8100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the Veteran in February 2004, October 2004, and July 
2008.  Examinations have been conducted.  Notice as to what 
evidence is needed, as well as the type of evidence necessary 
to establish a disability rating and effective date for that 
disability, has been provided.  See, Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

The July 2008 letter complied with the dictates of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established new 
requirements regarding the Veterans Claims Assistance Act of 
2000 (VCAA) notice and claims that had been previously 
denied.  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

Although the notices were not sent until after the initial 
rating denying the claims, the Board finds that any defect 
with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

For the above reasons, and in view of the holding below, the 
Board finds that development of the record is sufficiently 
complete to permit a fair and just resolution of the appeal 
on these issues, and there has been no prejudicial failure of 
notice or assistance to the appellant.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  

The record contains statements and testimony from the Veteran 
and his spouse, Social Security Administration (SSA) records, 
private clinical records, as well as, reports of VA treatment 
and examinations.

Criteria for reopening a claim

New evidence means existing evidence not previously submitted 
to agency decision makers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

It must first be determined whether new and material evidence 
has been received such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  

It appears that the RO reopened the claims for service 
connection and reviewed the claims on a de novo basis.  

Regardless of the RO's determination that new and material 
evidence had or had not been submitted, the Board must make 
its own determination of whether new and material evidence 
has been received.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial).  

In September 1992, the RO, inter alia, denied service 
connection for hearing loss and situational anxiety.  The 
Veteran did not perfect a timely appeal to this decision.  
Thus, the decision is final, and it may only be reopened by 
submission of new and material evidence.  

The evidence considered at the time of the final rating 
decision included service treatment records and statements of 
the Veteran.  

In a statement dated in September 2000, the Veteran filed an 
application to reopen his claims for service connection for 
hearing loss and situational anxiety.  

The pertinent evidence associated with the claims file since 
the September 1992 decision includes the Veteran's written 
statements, testimony of the Veteran and his spouse, Social 
Security records, private clinical records, and reports 
referable to his VA treatment and examinations.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hearing loss disability

After a review of all the evidence, the Board concludes that 
new and material evidence has not been received to reopen 
service connection for hearing loss.  

It was previously held that there were no findings or 
diagnoses of a hearing loss.  That situation remains 
unchanged by evidence received in association with the 
reopening.  There has been no objective evidence of a hearing 
loss disability as defined by VA.  The appellant has numerous 
complaints but only subjective findings have been set out.  

While the Veteran has maintained that he has a hearing loss, 
VA examination as late as 2007 reflect that his hearing is 
within the normal limits as set by VA regulation.  

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran 
hearing loss disability has not met these requirements.  

Thus, the evidence received since the prior denial is 
essentially cumulative and redundant as to the other evidence 
on file.  As such, the claim is not reopened.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
situational anxiety/dysthymia

The basis for the September 1992 denial of service connection 
for situational anxiety was that the psychiatric disorder 
that was diagnosed during service was acute and resolved with 
treatment.  

In considering the evidence received since the September 1992 
denial, the medical records received since the September 1992 
rating action show new evidence of variously diagnosed 
chronic acquired psychiatric disorders.  

Therefore, considering this new evidence, it is material as 
it does raise a reasonable possibility of substantiating his 
claim of service connection for a chronic acquired 
psychiatric disorder.  Therefore, the claim for service 
connection for a chronic acquired psychiatric disorder to 
include situational anxiety is reopened.  

Having reopened the Veteran's claim regarding service 
connection for a chronic acquired psychiatric disorder, the 
current decision will be based on a de novo review of the 
record.  Because the RO also reviewed the case on a de novo 
basis, and the grant of the claim, the appellant is not 
prejudiced.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include situational anxiety

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The service treatment records show that beginning in July 
1991 the Veteran received psychiatric care for what was 
described as life circumstances problems.  A January 1992 
Medical Evaluation Board report indicates that the Veteran 
eventually worked through his problems.  The diagnosis was 
situational anxiety, resolved.

Post service VA clinical records dated in May 1997, show that 
the Veteran sought treatment for depression.  He continued 
treatment on an outpatient basis.  Since then, psychiatric 
diagnoses have included psychotic disorder not otherwise 
specified (NOS), dysthymia, anxiety, marijuana abuse, PTSD, 
and major depression with psychotic features.

In light of the Veteran's medical history, the Board 
requested a VA examination.  A VA psychologist in a September 
2007 VA examination report indicated that the Veteran's 
current depression was unrelated to the depression noted in 
service.

Significantly, however, in reporting the Axis I diagnoses the 
psychologist included a diagnosis of mood disorder due to 
chronic pain/migraines with depressive features.  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  

The Veteran's service connected disabilities include migraine 
headaches, as well as cervical spine mechanical pain.  As the 
Veteran's mood disorder has been related to his chronic pain 
related disabilities, service connection is warranted for a 
mood disorder due to chronic pain/migraines with depressive 
features. 

Entitlement to an evaluation in excess of 30 percent for 
migraine headaches prior to March 28, 2008, and to a rating 
in excess of 50 percent thereafter

Based on inservice treatment service connection was granted 
for migraine headaches in the September 1992 rating action.  
A 10 percent evaluation was assigned.

In an April 2001 rating action, the evaluation was increased 
to 30 percent, effective September 25, 2000.  The evaluation 
was increased to 50 percent in an October 2008 rating action, 
effective March 28, 2008.  

Even though the RO increased the schedular rating for the 
Veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
Veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).   

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The analysis is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods 

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu.  However, these statements regarding the severity 
of the appellant's symptoms must be viewed in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.  

The appellant's service-connected headache disability is 
evaluated under Diagnostic Code 8100.  Pursuant to this code, 
migraines are rated based on the frequency and severity of 
such attacks as well as any resulting economic impairment.  
Migraine headaches, with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability, warrant a 50 percent evaluation.  With 
characteristic prostrating attacks occurring on the average 
of once a month over the last several months, a 30 percent 
rating is to be assigned.  38 C.F.R. Part 4, § 4.124, 
Diagnostic Code 8100.

An extra-schedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1).

In reviewing the evidence regarding a higher evaluation for 
migraine headaches prior to March 28, 2008, VA outpatient 
record dated in August 2000 relate that the Veteran reported 
he was on medical leave due to his headaches.  SSA records 
show that he reported being unemployed since October 2001 due 
to illnesses that included migraine headaches.  

Further, a review of the evidence reveals that the Veteran's 
headaches were very frequent, as they reportedly occurred 
weekly.  The Veteran reported that they were completely 
prostrating and prolonged, as they can last anywhere from 
several hours to days.  The Veteran has also credibly 
reported that nausea, vomiting, and blurred or loss of vision 
often accompany his headaches.  He also has tried several 
prescription drugs for treatment of his headaches, but he has 
been unable to get adequate relief.  

The Board finds that this symptomatology corresponded to the 
level of severity contemplated by a 50 percent rating under 
Diagnostic Code 8100 since 2000; therefore, a higher rating 
is warranted for the period beginning in September 2000.  
However, as a 50 percent rating is the highest rating 
available under this code, an increased rating under 
Diagnostic Code 8100 is not possible.

Considering the possibility of an extraschedular evaluation, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the Veteran's disability level.  There is no evidence 
that the Veteran has ever been hospitalized for treatment of 
his headache disability since his separation from service.  
As noted above, the schedular 50 percent evaluation 
contemplates severe economic inadaptability.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338, 
339 (1996).




ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a hearing loss 
disability, and the appeal is denied.

The claim for service connection for a chronic acquired 
psychiatric disorder is reopened and service connection for a 
mood disorder due to chronic pain/migraines with depressive 
features on a secondary basis is granted.  

A rating of 50 percent for the service-connected migraine 
headaches prior to March 28, 2008, is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An increased rating in excess of 50 percent for the service-
connected connected migraine headaches is denied.  


REMAND

The Veteran claims service connection for PTSD.  In reviewing 
the Veteran's stressors, he reported that he served with the 
101st Airborne during his duty in Southwest Asia.  A March 
2007 memorandum refers to the Veteran's location and training 
in 1990; however, this information is not of record for 
review by the Board.  The Board notes that the claims file 
contains an incomplete personnel file.  The personnel file 
does not contain records that pertain to his Southwest Asia 
service.  These records should be obtained.  

In regard to his claims for a higher rating for the cervical 
spine disability.  VA radiological reports show that the 
Veteran has degenerative disc disease of the cervical segment 
of the spine.  VA treatment reports note that the Veteran has 
complained of radiculopathy involving the upper extremities.  
The March 2008 VA examination noted decreased sensation to 
pinprick in the hands.  It is not clear if the Veteran has 
disability indicative of intervertebral disc syndrome of the 
cervical spine.  Further examination and opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
update the list of the doctors and health 
care facilities that have treated him for 
his claimed PTSD and cervical spine 
disability.  All records of the treatment 
afforded to the Veteran from all the 
sources listed by him that are not already 
on file should be obtained and associated 
with the file

2.  The RO/AMC should obtain the Veteran's 
complete service personnel records and 
incorporate them into the claims file.  

3.  Schedule the Veteran for examination 
to determine the current level of 
disability affecting the cervical segment 
of the spine.  Any tests, including an 
electromyogram (EMG) and nerve conduction 
studies (NCS), deemed necessary should be 
performed.  Range of motion studies, 
should be performed and the examiner is 
request to state what is the normal range 
of motion of the cervical spine.  The 
examiner should specifically identify any 
evidence of neuropathy due to the service-
connected disability.  The examiner should 
render an opinion as to whether there is 
evidence of intervertebral disc syndrome, 
and, if so, is it productive of moderate, 
severe, or pronounced disability.  The 
examiner is requested to identify the 
nerve and indicate whether the degree of 
paralysis is complete or incomplete.  If 
incomplete whether the degree is moderate, 
moderately severe, or severe.  In 
addition, the examiner should elicit a 
history concerning the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.  The examiner should identify 
and assess any objective evidence of pain.  
The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.

4.  Following any additional development 
deemed appropriate by the RO/AMC, the 
RO/AMC should readjudicate the Veteran's 
claims.  If the benefits sought are not 
granted the Veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


